Case 2:19-cv-02267-MAA Document 35 Filed 10/26/20 Page 1 of 1 Page ID #:4524



 1
 2                                                                     JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11    IVAN LOZANO,                            Case No. 2:19-cv-02267-MAA
12                       Petitioner,
            v.                                JUDGMENT
13
14    WARREN L. MONTGOMERY,
15    Warden,

16                       Respondent.
17
           Pursuant to the Memorandum Decision and Order Denying First Amended
18
     Petition for Writ of Habeas Corpus,
19
           IT IS ORDERED AND ADJUDGED that the First Amended Petition is
20
     denied and the action is dismissed with prejudice.
21
22
     DATED: October 26, 2020
23
24
                                       ____________________________________
25                                              MARIA A. AUDERO
                                       UNITED STATES MAGISTRATE JUDGE
26
27
28
